Citation Nr: 1718472	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent prior to June 9, 2015, and in excess of 40 percent from June 9, 2015, for abdominal pain with constipation and diarrhea, status post exploratory laparotomy and small bowel repair (also claimed as postgastrectomy syndrome).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to April 1998. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This matter was previously before the Board in December 2011, March 2015, and August 2016.  In those instances the case was remanded to the Agency of Original Jurisdiction (AOJ) to complete additional development.  

In June 2015, a rating decision by the RO increased the disability evaluation from 20 percent to 30 percent, with an effective date of June 9, 2015.  A September 2016 rating decision revised the increased rating from 30 percent to 40 percent, with an effective date of June 9, 2015.  Because the increase did no constitute a full grant of the benefit sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The matter was readjudicated by the AOJ in September 2016 and is now before the Board once again.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

The Board notes that the record indicates there may be outstanding records relevant to the Veteran's claim.  VA has a duty to assist the Veteran in obtaining all relevant records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty has not been met with regard to the outstanding records.

In particular, the Veteran has noted that he has received treatment from non-VA hospitals through the VA Choice program.  Records from providers under this program are not in the record.  Specifically, there are multiple references to "Vista Imaging" for a "gastroenterology non-VA consult" in the VA treatment records.  The records referenced are not associated with the Veteran's claims folder.  Additionally, the Veteran's VA treatment records make multiple references to appointments at Southcentral Foundation (SCF) and a March 2014 note indicates that the Veteran's primary care provider is SCF.  Records from SCF have not been associated with the Veteran's claims file.  Therefore, the record is incomplete, and a remand is necessary to ensure VA has a complete record on which to base a decision. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his abdominal pain with constipation and diarrhea, including sources that have provided him care under the VA Choice program.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any outstanding VA treatment records of the Veteran and associate them with the claims file.

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  















	(CONTINUED ON NEXT PAGE)


3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




